Title: To Thomas Jefferson from Henry Dearborn, 24 December 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     
                        24 Dec 1808
                     
                  
                  Sir, the enclosed letter is from an intelligent Capt. who would not write as he does on slight suspicions.
                  Yours,
                  
                     H. Dearborn
                     
                  
                  
                     Dec. 24. 08.
                     I have communicated the inclosed to the Secretaries of the Treasy. & Navy, & you will see their answers. will you be so good as to give whatever orders you think equal to the case, within your department. you know the position of the place & resources better than I do.
                     Affectte. salutns
                  
                  
                     Th: Jefferson
                     
                  
               